Per Curiam.

Two questions are presented. The first relates to the defense of laches, respondents contending that relator has delayed seeking relief by way of mandamus for an undue period of time-, and the second involves the construction of Section 3513.261, Bevised Code, relative to the filing of nominating petitions of independent candidates.
As to the defense of laches, this court is of the opinion.that, under the facts and circumstances herein involved, relator did not, in pursuing his administrative remedies, delay seeking his relief by way of mandamus for such an undue period of time as to amount to laches.
*213The second question was the sole question presented to this court in the case of State, ex rel. Leslie, v. Duffy et al., Board of Elections, ante, 178, and there determined. The writ of mandamus as prayed for by relator is hereby allowed on authority of that case.

Writ allowed.

Weygandt, C. J., Hart, Zimmerman and Stewart, JJ., concur.
Matthias, Bell and Taft, JJ., dissent.